Sayre and Somerville, JJ.,
dissent, on the following grounds: Section 11 of the act, if held effective against the present incumbents, though not ex post facto, would be retroactive, for the reason that it would attach a new disability in respect of a past transaction or arising out of a past consideration; i. e., it would impose upon them a disability on the consideration that they held office before the passage of the act. — Ex parte Buckley, 53 Ala. 52; 36 Cyc. 1202, note 90, where many cases are cited. This section of the act does not operate upon any past election, true enough; but now for the first time, if construed as operative against appellant, it would impose upon him a disability on the sole consideration that he held office before the passage of the act. This, according to all the authorities, as we understand them, would make the section retroactive as against appellant. We do- not find that the case of Thomas v. Gunter, 170 Ala. 165, 54 South. 283, has any *593resemblance to tbe case in band. Tbe act under consideration in that case made tbe judges of tbe city court of Montgomery elective by tbe people, whereas they bad previously been appointed by tbe Governor with tbe advice and consent of tbe Senate, and, incidentally, it curtailed tbe term of one of tbe judges. Tbe Legislature bad created tbe court, and its power to abolish tbe court and tbe judge’s tenure was undeniable under our previous decisions. There was nothing retroactive in tbe statute. Tbe ruling Avas that under a title “to make tbe judge elective” their terms might be fixed for tbe future, even though tbe result was to destroy the current term of one of tbe judges. But there is nothing in tbe opinion that squinted at tbe conclusion that under that title tbe Legislature might have declared the then incumbents ineligible for tbe reason that they bad previously held office.
The court cannot say that there may not be sound public policy in such a provision operating generally upon persons otherwise eligible. This policy, in a limited application, is to be found in the Constitution, which provides in respect to a number of executive officers of the state that they shall not succeed themselves. The provision of section 11, if held applicable to the present incumbents, would not deny to them any vested or constitutional right. — Finklea, v. Farrish, 160 Ala. 230, 49 South. 366. But it is neither remedial nor curative. On tbe contrary, construed as applying to them, it would single them out from among all persons otherwise eligible, and deny to them an honorable, it may even be said a valuable, privilege. Such statutes are not favored, they are strictly construed, and it is a sound rule of judicial construction that they shall be allowed to operate prospectively only, unless their terms show an un*594mistakable legislative intent that they shall be given a retroactive effect. — Ex parte Buckley, supra.
Moreover, as a result of the constitutional requirement that the subject of an act shall be clearly expressed in the title, the title becomes a part of the act to which the court must look in interpretation, and, further, the title may suffice to limit and restrain the enacting body of the law. — Jones v. Stokes, 179 Ala. 585, 60 South. 280. Now, while the future, and not the past, is the ordinary, usual'field and scope of legislation, the title of this act gives no intimation that a retroactive provision is to be found in its body, and to hold that the provision under consideration was intended to have retroactive operation would be to hold the provision unconstitional (Lindsay v. U. S. Savings Ass’n, 120 Ala. 156, 24 South. 171, 42 L. R. A. 783), and, result in its complete elimination from the act( State v. Street, 117 Ala. 212, 23 South. 807; Browne v. Mobile, 122 Ala. 159, 25 South. 223). But that, too, is a conclusion to be avoided. Reading, therefore, the body of the act with reference to the limitations imposed upon it by the title, and in view of the principle that an act will not be construed into unconstitutionality, if another construction be possible, our opinion is that the commissioners now in office are eligible for re-election.